PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
William Malatak
Application No. 16/140,175
Filed: September 24, 2018
For: PRODUCTION OF RENEWABLE FUELS AND INTERMEDIATES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 24, 2022, to revive the above-identified application.  

A review of the record discloses that a Final Rejection Office action mailed- was mailed on November 23, 2021, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on February 24, 2022. The present petition along with a Request for Continued Examination (RCE) and submission was received on May 24, 2022.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed 
May 24, 2022, a decision on the petition was never rendered.  However, a Non-Final Office action was mailed June 14, 2022, which set a period for reply of three (3) months.    

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on May 24, 2022, the present petition is granted nunc pro tunc.  The application will remain in Technology Center Art Unit 1771 to await the reply to the non-final Office action.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 for the three (3) months extension of time fee submitted on May 24, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s credit card on file. 


Telephone inquiries concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581. All inquiries concerning the status of the examination of the application should be directed to Technology Center 1700 at (571) 272-1700.
 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET